DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on April 22, 2022 is acknowledged. Additionally, applicants added new claims 21-27.

Allowable Subject Matter
Claims 1-13 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-13 and 21-27, prior art combination of “DeepSDF: Learning Continuous Signed Distance Functions for Shape Representation” by Park et al. (hereinafter ‘Park’) and “FOAD: Fast Optimization-based Autonomous Driving Motion Planner” by Chen et al. (hereinafter ‘Chen’) teaches A method comprising: applying, to a neural network, image data 
determining world-space locations corresponding to instances of the first intersection area class and instances of the second intersection area class; and transmitting second data representative of the world-space locations to a planning component of a vehicle. (See Chen Figure 10, Chen teaches a system for determining positions of vehicle and planning for conflict scenario.)
	However, Park and Chen do not teach or suggest “applying a clustering algorithm to the at least one first signed distance function and the at least one second signed distance function; computing, based at least in part on the clustering algorithm, a first instance segmentation map corresponding to the first intersection area class and a second instance segmentation map corresponding to the second intersection area class; based at least in part on the first instance segmentation map and the second instance segmentation map.” It is for these reasons claims 1-13 and 21-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665